DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art such as Lee discloses a method and an apparatus for controlling the 
scheduling in a radio communication system.
	Prior art such as Kim discloses a method for transmitting/receiving data in a wireless communication system supporting carrier aggregation/multiple cells and a base station for same.
	Prior art such as Wengerter discloses a control channel signal for use in a mobile communication system providing at least two different scheduling modes.
	However, prior art fails to disclose applicant’s claimed “receiving, by the terminal device, second indication information sent by the network device, wherein the second indication information is used to indicate that soft values of first data received by the terminal device are to be processed in a first processing manner or a second processing manner, the first processing manner and the second processing manner are different processing manners, the first data is carried on a second resource, and both the first resource and the second resource comprise a third resource; determining, by the terminal device, a target processing manner from the first processing manner and the second processing manner based on the first indication information and/or the second indication information; and processing, by the terminal device, soft values of data in the third resource in the target processing manner.” as required in independent claim 1 (similarly, independent claim 11).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL LAKETA HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        February 8, 2022